DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2007/0222069 A1 (Furuta) teaches an electrostatic discharge (ESD) protection circuit, comprising: a base substrate (semiconductor substrate 110); and a first ESD unit (ESD protection element 151) on the base substrate, wherein the ESD unit comprises: a first active layer (semiconductor body and electrodes of MOSFET 151) disposed on the base substrate; a first insulating layer (first insulating film) disposed at a side of the first active layer away from the base substrate; a first metallic layer (first wiring layer) disposed at a side of the first insulating layer away from the base substrate; a second insulating layer (second insulating layer) disposed at a side of the first metallic layer away from the base substrate; and a second metallic layer (second wiring layer) disposed at a side of the second insulating layer away from the base substrate, the first active layer comprises a plurality of first connection terminals (source and drain electrodes 122); the first metallic layer comprises a plurality of first conductive terminals (101’ and connected plug contacts 121); the second metallic layer comprises a plurality of second conductive terminals (102 and connected plug contacts 121); an orthographic projection of the first metallic layer on the base substrate and an orthographic projection of the second metallic layer on the base substrate are at least partly overlapped with an orthographic projection of the first active layer on the base substrate (the semiconductor body of the first active layer encompasses the entire semiconductor substrate), respectively; and the plurality of first conductive terminals and the plurality of second conductive terminals are electrically connected with different ones of the plurality of first connection terminals (102 and 121 are electrically connected to source electrode through 101 and 101’ is connected to drain electrode), respectively.  

    PNG
    media_image1.png
    495
    755
    media_image1.png
    Greyscale

However, the prior art does not teach nor render obvious all of the limitations above and additionally wherein the plurality of first conductive terminals are connected to a first connection terminal while the plurality of the second conductive terminals are connected to the second connection terminal within the active layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0229177 A1, US 11,171,195 B2 (Kim).

    PNG
    media_image2.png
    509
    777
    media_image2.png
    Greyscale




US 2018/0329263 A1 (Hao)

    PNG
    media_image3.png
    657
    488
    media_image3.png
    Greyscale


US 20150270287 A1 (Kim)

    PNG
    media_image4.png
    388
    386
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    297
    425
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812